In a child support proceeding pursuant to Family Court Act article 4, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Westchester County (Devlin, J.), entered October 12, 2006, as denied her objection to an order of the same court (Furman, S.M.), entered May 31, 2006, which, after a hearing, inter alia, directed her to pay the sum of $55 per week as basic child support and 37% of child care expenses for the parties’ child.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Family Court properly denied the mother’s objection to the Support Magistrate’s order regarding the computation of her pro rata share of the basic child support obligation (see Family Ct Act § 413 [1] [c], [f] [8]; [g]; Matter of Byrne v Byrne, 46 AD3d 812, 814-815 [2007]; Matter of D'Avanzo v Papa, 18 AD3d 658, 659 [2005]) and of child care expenses incurred by *789the father while he is working (see Family Ct Act § 413 [1] [c] [4]; Matter of Bibicoffv Orfanakis, 48 AD3d 680 [2008]). Rivera, J.P., Santucci, Dickerson and Belen, JJ., concur.